Date:April 30, 2008 Media Contact: Katie Anderson 732-938-1159 kanderson@njresources.com Investor Contact: Dennis Puma 732-938-1229 dpuma@njresources.com NEW JERSEY RESOURCES REPORTS SECOND-QUARTER EARNINGS Ÿ NJR’s fiscal year-to-date net financial earnings increase 5.2 percent Ÿ Strong net financial earnings driven by the unregulated energy services business Ÿ Net financial earnings guidance of $2.17 to $2.23 per basic share reaffirmed WALL, N.J. – New Jersey Resources (NYSE:NJR) today reported a 14 percent increase in year-to-date earnings for fiscal 2008. For the six months ended March 31, 2008, NJR reported net income of $42.7 million, or $1.02 per basic share, compared with $37.4 million, or $.90 per basic share during the same period last year. During the second quarter of fiscal 2008, the company reported net income of $12.6 million, or $.30 per basic share, compared with $7.9 million, or $.19 per basic share, last year. For the same 6-month period, net financial earnings rose 5.2 percent to $114.3 million, or $2.74 per basic share, compared with $108.7 million, or $2.61 per basic share, last year. Net financial earnings during the second quarter were $78 million, or $1.86 per basic share, compared with $80.5 million, or $1.92 per basic share, for the same period last year. Changes in net financial earnings were driven by results at NJR Energy Services (NJRES), the company’s wholesale energy services subsidiary. “We are pleased by our 6-month financial performance and remain on track to meet our net financial earnings guidance for fiscal 2008, which we increased earlier this year,” said Laurence M. Downes, chairman and CEO of NJR. Net financial earnings is a financial measure not calculated in accordance with generally accepted accounting principles (GAAP) of the United States as it excludes all unrealized, and certain realized, gains and losses associated with derivative instruments. Management believes this measure is more reflective of NJR’s operations, provides transparency to investors and enables period-to-period comparability of financial performance. A complete discussion of net financial earnings and other non-GAAP measures, along with reconciliation to the most comparable GAAP amounts are included below. Financial and operating highlights at NJR’s subsidiaries include: Ÿ New Jersey Natural Gas Fiscal 2008 year-to-date earnings at New Jersey Natural Gas (NJNG) were $50.8 million, compared with $53.1 million last year. Earnings were lower during the 6-month period due primarily to lower gross margin from incentive-based programs and higher operation and maintenance expenses. Earnings rose slightly during the three months ended March 31, 2008 to $34.2 million, compared with $33.2 million last year. The increase was due primarily to higher utility gross margin from additional customers, as well as incentive-based programs. -more- NJNG is seeking an increase of $58.4 million to its base rates based on a request filed with the New Jersey Board of Public Utilities (BPU) in November 2007. NJNG believes the review process is progressing on schedule, but any increase in rates is unlikely to affect earnings in fiscal 2008. Weather during the 6-month period ended March 31, 2008 was 7.3 percent warmer than normal and 0.3 percent colder than last year. “Normal” weather is based on 20-year average temperatures as calculated based on three reference areas representative of NJNG’s service territory. The impact of weather is significantly offset by the Conservation Incentive Program (CIP), which is designed to normalize year-to-year fluctuations on both NJNG’s gross margin and customers’ bills that may result from changing weather and usage patterns.
